Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-4, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kikuchi (USPN 9,878,735).
Kikuchi discloses a motor (18) having deceleration mechanism (19) which decelerates and outputs rotation of an armature shaft, comprising: a worm (20) rotated by the armature shaft (not depicted), and a worm wheel (21) engaged with the worm; wherein the pressure angle of teeth of the worm wheel (α) is larger than (α – β is greater than zero, therefore α is greater than β, see abstract, or column 1, line 50) the pressure angle of teeth of the worm (β); wherein the shape of the teeth of the worm wheel is the same on one side and the other side (See Fig. 4, teeth are symmetrical) along a rotation direction of the worm wheel; wherein when a line segment passing through an axial center of the worm wheel and orthogonal to an axial line of the worm is set as a reference line, the number of engagement points between the teeth of the worm and the teeth of the worm wheel is larger on the rotation direction side of the worm wheel with respect to the reference line than on the opposite side to the rotation direction side of the worm wheel with respect to the reference line (as Kikuchi anticipates the structure of the claimed invention, it would necessarily function the same, and would therefore have the same contact points); wherein the pressure angle of teeth of the worm is defined as an angle formed between a first reference line (a line extending along the direction of Q, but away from the worm, see annotated Fig. 4 in the response to arguments below) and a first tangent (Column 5, lines 10-12) of a surface of the teeth of the worm, the first reference line is orthogonal to a pitch circle (P) diameter of the worm and extends from a first pitch point (U, shown on the surface of the gear tooth) and away from the worm (as discussed above, a line, not specifically shown, can extend from the point U in the opposite, but along the direction of Q), the first reference line and the first tangent both intersect the first pitch point, wherein the pressure angle of teeth of the worm wheel is defined as an angle formed between a second reference line (Q) and a second tangent (column 5, lines 6-7) of a surface of the teeth of the worm wheel, the second reference line is orthogonal to a pitch circle (P) diameter of the worm wheel and extends from a second pitch point (a point coinciding with U, also existing on the surface of the tooth, as the teeth are in contact) and away from the worm wheel, the second reference line and the second tangent both intersect the second pitch point; where the pressure angles of the teeth of the worm and worm wheel are acute angles (see Fig. 4, clearly less than 90°). 
It is noted that while only one line emanating from the reference point U is shown for Q and each tangent, another line extending from the other side of the reference point for each would produce the same angles. This is due to the fact that when two lines intersect, the angles formed between the lines that appose one another are equal. See annotated Fig. 4 below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (USPN 9,878,735).
Kikuchi discloses the claimed invention including the worm wheel is made of resin (Column 3, lines 63-64).
Kikuchi fails to disclose wherein the worm is made of steel.
Steel worm gears are old and well known in the art, and the selection of a material suitable for a worm gear is within the level of ordinary skill in the art.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the worm of Kikuchi to be made of steel, as a steel worm gear would be suitable for a worm gear speed reduction mechanism, providing teeth of the necessary strength and wear resistance.

Response to Arguments
Applicant's arguments filed 6/10/2022 have been fully considered but they are not persuasive.
Specifically, Applicant argues that the Kikuchi reference fails to disclose the pressure angles defined by amended claim 1. To support this argument, Applicant argues that the disclosed reference geometry in Kikuchi is not the same reference geometry defined in the claims. There is no other support for this argument, and no evidence is provided to suggest that the pressure angle of the teeth of the worm wheel of Kikuchi is not larger than a pressure angle of the teeth of the worm. 
This is not found to be persuasive, as reference geometry is composed of imaginary lines and points used to measure a physical attribute. The reference geometry relied upon in the rejection above is not the exact reference geometry shown in the figures of Kikuchi, but nevertheless still exists. This is because the imaginary reference lines are being used to measure the pressure angles of the worm and worm gears. These angles, and the relationship between them are clearly disclosed in Kikuchi, and changing the way those angles are measured will not change the value of the angles. Nevertheless, in the figure below, and as described in the rejection above, the angles can be measured in the way Applicant describes, and the angles disclosed by Kikuchi anticipate claim 1. Kikuchi clearly discloses that the pressure angle of the teeth of the worm wheel is larger than a pressure angle of the teeth of the worm.
Applicant again argues that the reference line “Q” in Kikuchi is pointing in the wrong direction. This is also not found to be persuasive, as the reference line, and tangent lines can extend both ways, without changing the values of the angles being measured. That is to say, when two lines intersect, the angles formed by the intersecting lines that are opposite to one another are equal.  Therefore, a reference line extending along the line “Q” in a direction away from the worm would form the claimed angles with respect to tangent lines at a point on the curved surface of the worm and worm wheel teeth. Again, reference lines are imaginary, used to measure attributes of the gear teeth. Below is an annotated figure, where the reference lines of figure 4 have been mirrored and superimposed over the figure to show the angles being measured from both directions. While the alignment of the lines with the digital tools available is difficult, it can still be seen the opposite pairs of angles are the same. That is, the alpha angles are the same, and the beta angles are the same, and the relationship between them is as is disclosed. The pressure angle of the teeth of the worm wheel is larger than a pressure angle of the teeth of the worm. 

    PNG
    media_image1.png
    676
    828
    media_image1.png
    Greyscale

Figure 4 of USPN 8,878,735 to Kikuchi, annotated by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658